438 F.2d 1234
UNITED STATES of America, Appellee,v.Francisco FLORES-HERNANDEZ, Appellant.
No. 26603.
United States Court of Appeals, Ninth Circuit.
March 22, 1971.

Appeal from the United States District Court for the District of Arizona; James A. Walsh, Judge.
Paul W. Colarich, Jr., of Laber, Morrow & Lovallo, Tucson, Ariz., for appellant.
Richard K. Burke, U. S. Atty., James M. Wilkes, Asst. U. S. Atty., Tucson, Ariz., for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The judgment of conviction for transporting aliens, knowing them to be within the United States illegally, is affirmed.


2
The question is: Did Hernandez "know." From the witness stand he denied it. The jury disbelieved him. There was an abundance of circumstantial evidence.